Title: To Alexander Hamilton from John Jay, 23 March 1792
From: Jay, John
To: Hamilton, Alexander



My good Friend
New York 23 March 1792

By the post I recd. this afternoon Letters from the Vice Presidt. & Atty. Genl. calling me to the Board of Trustees. My answers to both are necessarily very concise, having been engag’d by Company, and now being pressed for Time, they are enclosed.

I regard my Duty to attend the Courts as being in point of legal Obligation primary, and to attend the Trustees as secondary—and yet I can concieve that the Order would be sometimes inverted, if only the Importance of the occasion was considered.
My answr. to the Vice presidt. proposes in a few words, that the Question in agitation be stated to me. It appears from his Letter to be a meer law Question. In that Case my opinion shall without Delay be formed and transmitted. This Letter will go by an Express who I am told will set out at 10 OCk.
You doubtless have heard more than I can tell you of the nature and extent of our friend Duers misfortunes. I sincerely regret these Consequences to him and to the very many who are and will be affected by them. They have affected all money operations here, and I believe it is still doubtful whether any favorable change likely to last, will soon take place.
Why cannot I give my opinion on a Law Question in the city of New York as well as in the City of Pha?
Yours very Affy.
John Jay
The Honb. A. Hamilton Esqr
